internal_revenue_service number release date index no 2654-dollar_figure department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-157950-02 date september re legend wife husband date date revocable_trust agreement child child child child state y x state z court dear this is in response to a letter dated date and subsequent correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to sever marital trust ii into three trusts pursuant to sec_26_2654-1 of the generation-skipping_transfer gst tax regulations and plr-157950-02 requesting a ruling that the subsequent severance of one of the trusts will be a qualified_severance under sec_2642 of the internal_revenue_code facts the facts submitted and representations made are as follows wife died on date in survived by husband child child child and child under the terms of wife’s revocable_trust agreement at her death the trust assets are first to be divided between marital trust i to be funded under a formula taking into account the maximum marital_deduction amount allowable in state and marital trust ii to be funded under a formula taking into account the minimum amount necessary to eliminate federal estate_tax after taking into account available credits against estate_tax and the value of marital trust i under the terms of marital trust i during his life husband is to receive all of the net_income at least quarterly as much principal as the trustee deems necessary or desirable for husband’s support comfort maintenance or benefit and any amount of principal husband requests husband is granted a testamentary general_power_of_appointment over the trust assets remaining at his death any assets that husband does not appoint pass under the provisions for distributing the remainder of marital trust ii under the terms of marital trust ii during his life husband is to receive all of the net_income at least quarterly and as much principal as the trustee deemed necessary or desirable for husband’s support comfort maintenance or benefit at husband’s death one-fifth of the remaining trust assets is to be distributed pursuant to the terms of article vii as discussed below to three designated charities and four-fifths of the remaining trust assets are to be distributed to family_trust discussed below the residue of the trust assets is to be divided into two parts one part designated as charities’ part is to be funded with one-fifth of the residue under the terms of article vii of wife’s revocable_trust agreement the charities’ part and income attributable to that part from wife’s date of death is to be distributed outright to three specified charities the remaining four-fifths of the residue is to pass to family_trust under the terms of family_trust contained in article vi b of the trust agreement during husband’s life the independent_trustee is to pay to any among husband and wife’s issue living from time to time any amount of income that trustee determines and any amount of principal that trustee deems necessary or desirable for such beneficiaries’ support comfort maintenance education or benefit at husband’s death the remaining assets of family_trust are to be held in further trust and divided into equal shares one share for each of wife’s then-living children or deceased children who are survived by issue plr-157950-02 during a child’s life the trustee can accumulate the income of each child’s share until the child reaches age when all of the income from that share must be distributed to the child at least quarterly the independent_trustee may distribute to the child as much of the principal of the child’s share as that trustee deems necessary or desirable for the child’s support comfort maintenance education or benefit upon reaching age a child may withdraw from the child’s share an aggregate of percent of the principal and upon reaching age a child may withdraw an aggregate of percent of the remaining principal the rights of withdrawal are cumulative if a child dies then that portion of the corpus with respect to which immediately prior to death the child possessed a right of withdrawal may be appointed by the child pursuant to the exercise of a testamentary general_power_of_appointment the balance of the deceased child’s share in addition to any part over which the child failed to exercise the power will be held in trust for the child’s then-living issue or if none will be distributed equally among the deceased child’s then-living siblings or if none the then-living issue of a deceased sibling when any individual among a deceased child’s issue who are income beneficiaries dies that individual’s share will be paid outright by right of representation to that individual’s then living issue or if none in equal shares to that individual’s siblings then living or if none by right of representation to the then living issue of the donor on the schedule m of wife’s form_706 united_states estate and generation- skipping transfer_tax return the executor checked the box to elect qualified_terminable_interest_property qtip treatment for marital trust ii on part line of the schedule m the executor reported the entire date of death value of marital trust ii as dollar_figurex describing this amount as the date of death value of the trust after the deduction of dollar_figurey for state estate_taxes and before the payment of federal and state estate_taxes from marital trust ii on part line of the schedule m the executor reported that dollar_figurez in federal and state estate_taxes was paid on the schedule r the executor made a reverse_qtip_election under sec_2652 for all of the property in marital trust ii and allocated wife’s dollar_figure million gst_exemption to marital trust ii because wife’s available lifetime unified_credit had been exhausted by other bequests the residuary bequests to family_trust and charities’ part were not funded at the time of wife’s death on date in husband died testate survived by child child child and child in his will husband exercised his general_power_of_appointment over marital trust i by appointing to his estate an amount equal to the estate_taxes generated by the inclusion in his gross_estate of marital trust i and marital trust ii in accordance with wife’s revocable_trust agreement the assets remaining in marital trust i after the exercise of husband’s general power were combined with the assets remaining in marital trust ii pursuant to the trust agreement one-fifth of the combined assets was distributed to charities’ part and paid outright to the three designated plr-157950-02 charities four-fifths of the combined assets were distributed to the family_trust pursuant to the trust agreement the family_trust was further divided into four equal separate trusts for child child child and child respectively each among child child child and child has attained the age of and each has exercised in full that child’s rights of withdrawal over the child’s trust thus each child has withdrawn of the principal of the child’s respective trust no discretionary distributions have been made from any of these trusts the trustees under the revocable_trust agreement propose to request an order from the appropriate state court severing marital trust ii effective as of wife’s date of death into three separate subtrusts the charities trust the trust and the trust the charities trust will consist of one-fifth of the value of marital trust ii at wife’s date of death after the payment of dollar_figurez in estate_taxes paid with respect to the wife’s estate the trust will consist of percent of the remaining four-fifths of the value of marital trust ii at wife’s date of death after the payment of such estate_taxes the trust will consist of percent of the remaining four-fifths of the value of marital trust ii at wife’s date of death after the payment of such estate_taxes each of the three subtrusts will provide that the trust assets will be held for husband’s benefit during his life under the same terms as those governing the original marital trust ii and that any distributions of principal be made pro_rata from each of the three subtrusts the charities trust will provide that at husband’s death the assets remaining in that trust will be distributed under the terms of article vii of revocable_trust agreement to the specified charities the trust will provide that at husband’s death the remaining trust assets will be divided into equal shares for each of wife’s four children and held as separate trusts during a child’s life all of the income from the child’s trust must be distributed to the child at least quarterly the independent_trustee may distribute to the child as much of the principal of the child’s trust as that trustee deems necessary or desirable for the child’s support comfort maintenance education or benefit upon reaching age a child may withdraw from the child’s trust an aggregate of one-half of the principal and upon reaching age a child may withdraw the balance a child who has a right of withdrawal but who dies before exercising it may appoint by will any part of the child’s trust subject_to that withdrawal right any part of the trust over which the child failed to exercise that power will be held in trust for the child’s then-living issue or if none will be distributed equally among the deceased child’s then-living siblings or if none the then-living issue of a deceased sibling the trust will provide that at husband’s death the remaining trust assets will be divided into equal shares for each of wife’s four children and held as separate_share_trusts during a child’s life all of the income from the child’s trust must be distributed to the child at least quarterly the independent_trustee may distribute to the child as much of the principal of the child’s trust as that trustee deems necessary or desirable for the child’s support comfort maintenance education or benefit at the child’s death the child’s trust will be divided among the deceased child’s then-living issue and held in further trust under the terms of wife’s revocable_trust agreement plr-157950-02 under the court order the distribution that was made after husband’s death to the designated charities under the terms of article vii of wife’s revocable_trust agreement to the extent attributable to marital trust ii assets will be treated as having been distributed from charities trust the assets that were distributed to child child child and child after husband’s death pursuant to the exercise of their withdrawal rights with respect to family_trust to the extent attributable to marital trust ii assets will be treated as having been distributed from the trust the balance of the marital trust ii assets that after husband’s death were distributed to the four separate trusts established for child child child and child will fund the trust which will be divided into four separate trusts one for the benefit of each of child child child and child each child’s trust will be further severed into two separate subtrusts the exempt subtrust with an inclusion_ratio of zero and the nonexempt subtrust with an inclusion_ratio of the exempt subtrust will consist of of the value of the assets of each child’ sec_49 trust on the date of severance the nonexempt subtrust will consist of the balance of the assets of each child’s trust under the court order the property comprising marital trust i at the time of husband’s death but after husband’s exercise of his testamentary_power_of_appointment will be treated as passing to a separate trust after husband’s death with respect to which husband is the transferor for gst tax purposes under sec_2652 this separate trust will then be severed effective as of husband’s date of death in the same manner as described above regarding the marital trust ii property the trustees request rulings that an extension of time is granted under sec_301_9100-1 to sever marital trust ii into three subtrusts as proposed under sec_26_2654-1 after severance of marital trust ii wife's available gst_exemption under sec_2631 is treated as allocated in total to the trust after severance of marital trust ii each of the separate trusts held for child child child and child under the trust will have an inclusion_ratio of the proposed severance of the trust into the exempt subtrust and the nonexempt subtrust will be a qualified_severance under sec_2642 thus after that severance the exempt subtrust will have an inclusion_ratio of zero and the nonexempt subtrust will have an inclusion_ratio of law and analysis plr-157950-02 sec_2601 imposes a tax on every generation-skipping_transfer gst within the meaning of subchapter_b a gst is defined under a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with any property transferred in a generation- skipping transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in a is a fraction the numerator of which is the amount of gst_exemption under allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowable under sec_2055 or sec_2522 with respect to such property sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under c which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under a once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption which has not been allocated within the time prescribed by a shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death under sec_2642 if a_trust is severed in a qualified_severance the trusts resulting from such severance will be treated as separate trusts for purposes of generation-skipping_transfer_tax sec_2642 provides that a qualified_severance means the division of a single trust and the creation by any means available under the governing instrument or local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case plr-157950-02 the trust receiving such fractional share will have an inclusion_ratio of zero and the other trust will have an inclusion_ratio of under sec_2642 a qualified_severance may be made at any time sec_2642 was enacted as part of the taxpayer relief act of and is effective in the case of severances occurring after date sec_26_2654-1 provides rules that were applicable prior to the enactment the qualified_severance rules under sec_2642 under which the severance of a_trust that is included in the transferor's gross_estate into two or more trusts will be recognized for gst tax purposes under the regulation if the governing instrument does not require severance the trust must be severed pursuant to discretionary authority granted either under the governing instrument or under local law the severance must occur or a reformation proceeding be commenced prior to the date prescribed for filing the federal estate_tax_return for the estate of the transferor the trusts must either be severed on a fractional basis or a pecuniary basis if so required by the governing instrument if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust under sec_2652 for purposes of chapter the term transferor means the decedent in the case of any property subject_to tax imposed by chapter and the donor in the case of any property subject_to tax imposed by chapter the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter sec_26_2652-1 of the generation-skipping_transfer_tax regulations thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies sec_26_2652-1 states that for purposes of chapter a transfer is subject_to federal gift_tax if a gift_tax is imposed under sec_2501 without regard to exemptions exclusions deductions and credits under sec_26_2654-1 if there is more than one transferor with respect to a_trust the portions of the trust attributable to the different transferors are treated as separate trusts for purposes of chapter sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the plr-157950-02 taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case we have determined that relief under sec_301_9100-1 should be granted consequently an extension of time is granted until days from the date of this letter for commencing the court_proceeding to sever marital trust ii as proposed under sec_26_2654-1 we also rule that if severance occurs as a result of the court_proceeding in view of the allocation of gst_exemption that was made by wife’s estate prior to promulgation of sec_26_2654-1 wife’s available gst_exemption under sec_2631 is treated as allocated in total to the trust further after severance of marital trust ii each of the separate trusts held for child child child and child under the trust will have an inclusion_ratio of finally we rule that the proposed severance of the trust into the exempt subtrust and the nonexempt subtrust will be a qualified_severance under sec_2642 thus after that severance the exempt subtrust will have an inclusion_ratio of zero and the nonexempt subtrust will have an inclusion_ratio of the election under sec_26_2654-1 must be made by attaching a statement to a copy of the schedule r filed by wife’s estate the statement must indicate that a proceeding has been commenced to sever marital trust ii and describe the manner in which marital trust ii is proposed to be severed a copy of the petition filed must also be attached further for purposes of the qualified_severance provisions under sec_2642 a statement must also be submitted pursuant to sec_2642 describing the manner in which the resulting trust is proposed to be severed in accordance with sec_2642 and with this letter a copy of this letter must also be attached to the statements and is enclosed for this purpose the statements and attachments should be filed with the cincinnati service_center -- stop internal_revenue_service cincinnati oh except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-157950-02 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter cc
